Kane, J.
This contract action on a hospital bill was brought by Pembroke Hospital against Paul and Christine Carroll. Defendants then filed a third party complaint against the Electrical Workers Local 103 I.B.E.W. Health and Welfare Fund. The Electrical Workers filed a motion to dismiss and dismissal was ordered but no judgment entered. The Carrolls filed this appeal on the dismissal of the third party complaint.
This request for appellate review concerns an interlocutory ruling. Interlocutory rulings are only appealable with the consent or by a report of the trial judge. Munro v. W.S. China Peoples Friendship Association, 1989 Mass. Div. 177, 178 (1989).
As neither exception applies in this case, we deny the petition.